DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 of US Application No. 17/344,509, filed on 10 June 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 10 June 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “identify one of the road sections for which the number of pieces of map-generating data received in the first period does not reach a target number for the one of the road sections” and “predict, for the identified road section, the number of pieces of map-generating data to be received in a second period ahead after the first period, based on history of traffic volume under each environmental condition or history of the number of pieces of map- generating data previously received for the road section”.  Independent claim 6 recites substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore, these limitations are abstract ideas and claims 1 and 6 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a communication circuit capable of communicating with at least one vehicle; a memory; and a processor”, “store, when receiving from any of the at least one vehicle via the communication circuit, map-generating data representing road environment around the vehicle together with information indicating a road section where the map-generating data is acquired, in the memory the map-generating data in association with the road section and a date and time of reception, count, for each of road sections, the number of pieces of map-generating data received in a first period”.  Claim 6 recites similar limitations. Using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application. The communication circuit, memory, and processor are standard parts of a generic computer and are used to perform the identified abstract ideas – identifying and predicting. Further, extra-solution activity does not integrate the judicial exception into a practical application. Data gathering is extra-solution activity. Receiving map generating data and storing the data is data gathering necessary for performing the identified abstract ideas. The communication circuit, memory, and processor are the components, i.e., the computer, used to perform the data gathering. Therefore, these additional not integrate the judicial exception into a practical application.  Therefore, claims 1 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, a computer having a communication circuit capable of communicating with at least one vehicle; a memory; and a processor is well understood, routine and conventional activities previously known to the industry. Further, receiving and storing data are generic computing functions, which are also well understood, routine and conventional activities previously known to the industry. Collectively, the additional elements amount to a standard computer executing generic computing functions. Therefore, the additional elements, neither alone nor in combination, include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Based on the above analysis, claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim 2 recites the additional element “wherein the processor is further configured to instruct via the communication circuit a predetermined device to collect the map-generating data of the identified road section when the sum of the number of pieces of map-generating data received in the first period and the number of pieces of map-generating data predicted to be received in the second period for the road section does not reach the target number for the road section”. Extra-solution activity, such as data outputting, does not integrate the judicial exception into a practical application. Instructing via the communication circuit is outputting data. Therefore, this additional element does not integrate the judicial exception into a practical application. Further, performing generic computing functions does not amount to significantly more than the judicial exception. Transmitting data over a network is an example of a generic computing function. Instructing another device via the communication circuit is transmitting data over a network. Therefore, instructing via the communication circuit does not amount to significantly more than the judicial exception. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites the additional element “wherein the processor does not instruct the predetermined device to collect the map-generating data of the identified road section when the number of pieces of map-generating data received in the first period for the road section or the sum of the number of pieces of map-generating data received in the first period and the number of pieces of map-generating data predicted to be received in the second period for the road section reaches the target number for the road section”. This limitation additional element is a negative limitation that provides for not providing an instruction to the device. As such, this additional element is not a use or application of the abstract idea. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4 and 5 recite limitations that further define a previously-identified abstract idea – predicting. However, as further defined, the predicting may still be performed mentally. Neither claims recite any new additional elements. Therefore, neither claim recites additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanniel et al. (US 2019/0376809 A1) Fig. 26 and related text.
	Hayashi et al. (US 2020/0160697 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666